Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Apr. 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the blend resin of polyolefin and polycycloolefin” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 22, the independent claim on which claim 13 depends, do not include a limitation regarding a blend layer.  Claim 14 must be cancelled, as claim 15 recites the same limitations as claim 14 and is dependent on claim 1, which is the only claim with a blend layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 13, 22, 25-29, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010/006985 A, published 14 Jan. 2010, hereinafter Shimizu) in view of Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) and further in view of Mount et al. (US Patent Application 2003/0099851 A1, published 29 May 2003, hereinafter Mount) and evidence provided by Bermeshev (“Selective catalytic hydrogenation of alicyclic dienes with hydrogen in a liquid phase,”Petro.Chem., Vol. 58, pp. 869-875, published 2018, hereinafter Bermeshev).
Regarding claims 22 and 29, Shimizu teaches a packaging material comprising a copolymer comprising three cycloolefin monomers with different structural units: (A) derived from dicyclopentadiene, (B) derived from tetracyclododecene, and (C) derived from norbornene (Abstract).  
Shimizu teaches the (A) monomer is dicyclopentadiene (paragraph 0009), the (B) monomer is tetracyclo-4.4.0.12,5.17,10]-3-dodecene (paragraph 0010), and the (C) monomer is bicyclo-[2.2.1]-2-heptene (paragraph 0011).
Bermeshev et al. teaches that the chemical name for dicyclopentadiene is tricyclo[5.2.1.02,6]deca-3,8-diene (page 872, Scheme 2), as shown below. 


    PNG
    media_image1.png
    841
    948
    media_image1.png
    Greyscale


Shimizu teaches his film is a heat-sealing film (paragraph 0049).  Shimizu does not teach additional components in his COC copolymer layer.
Shimizu discloses the heat-seal COC (cyclic olefin copolymer) layer can be part of a multi-layer molding with other resins (paragraph 0044) and used in packaging (paragraphs 0048-0049), but he does not disclose the inclusion of a polyolefin layer or a barrier layer.
Jester teaches a cycloolefin copolymer heat sealable film comprising a COC layer, a thermoplastic layer, and an additional thermoplastic layer (base layer) (Abstract and paragraphs 0008, 0009, 0078-0080, and Figure 7).  Jester teaches that the thermoplastic polymer in the thermoplastic layers are low density polyethylene (LDPE) or linear low density polyethylene (LLDPE) (paragraphs 0038 and 0039).  Jester teaches that the thickness of the other thermoplastic films (thermoplastic layer and additional thermoplastic layer) are 10 to 250 [Symbol font/0x6D]m (paragraph 0039).  Jester does not disclose that his other thermoplastic layers contain anything other than one polymer, such as LDPE, LLDPE, or other polyolefins (paragraphs 0037-0038).  Jester teaches that his film is suitable for packing foods or other consumable items.
Given that Shimizu and Jester are drawn to multilayer heat sealable films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoplastic layers of Jester on either side of the heat-seal COC layer in the multilayer laminate of Shimizu.  Since Shimizu and Jester are both drawn to multilayer heat sealable films, one of ordinary skill in the art would have a reasonable expectation of success in using the thermoplastic layers of Jester on either side of the heat seal COC layer in the multilayer film laminate of Shimizu.  Jester teaches that his film is suitable for packing foods and other consumable items (Abstract).  Further, Jester teaches his multi-layer film is highly suitable for industrial applications, such as hot-stamping foils or as a label film (paragraph 0077).
Therefore, the resulting structure of Shimizu in view of Jester is base sheet and sealant film comprising polyolefin layer and polycycloolefin.
Mount teaches a high barrier layer comprising a blend of ethylene vinyl alcohol (EVOH) and nylon (polyamide) (Abstract) that is metallized with aluminum via vapor deposition (paragraph 0040).  Mount teaches that EVOH is well known to exhibit good oxygen (gas) barrier properties (paragraph 0036).  Mount teaches that his multilayer metallized film is a packaging film (paragraph 0001).  Mount teaches his multilayer film has a core layer of polyethylene (extruded polyethylene layer) (paragraph 0025), a heat seal layer on one side of this core layer (paragraph 0030), and a barrier layer on the other side of the core polyethylene layer (paragraph 0035).  Mount teaches the thickness of his film structure is 0.7 mils (18 [Symbol font/0x6D]m) (paragraph 0057).  Mount teaches laminating a polyethylene layer (extruded polyethylene layer) to the metal layer (paragraph 0040).  Mount teaches using a tie layer (anchor coat layer) between the barrier layer and the core polyethylene layer (extruded polyethylene layer).  Mount teaches that the layers of his multilayer film are extruded (paragraph 0030).  Thus, the two polyethylene layers on opposite sides of his barrier layer are extruded polyethylene layers.
Given that Shimizu, Jester, and Mount are drawn to multilayer packaging films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coextruded polyethylene/vapor deposited aluminum/EVOH+polyamide layer/tie layer/coextruded polyethylene core between the base sheet and sealant film of Shimizu in view of Jester resulting in sealant film/coextruded polyethylene core/tie layer/EVOH+polyamide layer/vapor deposited aluminum (corresponding to claimed gas barrier layer)/coextruded polyethylene/base sheet in the multilayer laminate of Shimizu in view of Jester.  Since Shimizu, Jester, and Mount are drawn to multilayer packaging films, one of ordinary skill in the art would have a reasonable expectation of success in using the multilayer laminate of Mount in the multilayer film laminate of Shimizu in view of Jester.  Further, Mount teaches that his EVOH is well known to exhibit good oxygen (gas) barrier properties (paragraph 0036), his barrier film reduces oxygen and water vapor transmission rates by factors of about 230 (4.72/0.0206) and about 26 (0.44/0.017), respectively (Table 1), and his layer of ethylene vinyl alcohol and nylon results in packaging films with high thermal stability, reduced gels, high stretch range, consistent gel control, and low die build up (paragraph 0021).  
Regarding claims 8 and 35-36, Shimizu in view of Jester and further in view of Mount teaches the elements of claim 1, and Shimizu teaches the thickness of the COC film/layer is 1 [Symbol font/0x6D]m to 5 mm (paragraph 0047).
As presented above, Jester teaches the thermoplastic film and an additional thermoplastic film have thicknesses of 10 to 250 [Symbol font/0x6D]m (Jester, paragraph 0039), and Mount teaches his film structure has a thickness of 0.7 mils (18 [Symbol font/0x6D]m).
Thus, the multilayer film of Shimizu in view of Jester and further in view of Mount has a total film thickness of 39 (1+2*10+18) to 5518 [Symbol font/0x6D]m (5000+2*250+18), and the ratio of the polyolefin layer (T1) to the thickness of the polycycloolefin layer (T2) is 0.002 (10/5000) to 250 (250/1). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected thicknesses of polyolefin layer, polycycloolefin layer, and total film and ratio of the thicknesses of the polyolefin layer to the polycycloolefin layer from the overlapping portion of the ranges taught by Shimizu in view of Jester and further in view of Mount because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 9, Shimizu in view of Jester and further in view of Mount teaches the elements of claim 1, and Shimizu teaches his moisture-proof films are opposed to each other and heat sealed (paragraph 0049).
Regarding claim 13, Shimizu in view of Jester and further in view of Mount teaches the elements of claim 1, and Shimizu teaches moisture-proof (seal) layer can include other polymers and additives depending on the application (paragraph 0030); therefore, Shimizu teaches that no additional polymers or additives are required in this layer.
Regarding claim 25, Shimizu in view of Jester and further in view of Mount teaches the elements of claim 22, and Shimizu teaches the (A) monomer is dicyclopentadiene (paragraph 0009), the (B) monomer is tetracyclo-4.4.0.12,5.17,10]-3-dodecene (paragraph 0010), and the (C) monomer is bicyclo-[2.2.1]-2-heptene (paragraph 0011).
Bermeshev et al. teaches that the chemical name for dicyclopentadiene is tricyclo[5.2.1.02,6]deca-3,8-diene (page 872, Scheme 2), as shown above. 
Regarding claims 26-28, Shimizu in view of Jester and further in view of Mount teaches the elements of claim 22, and Shimizu teaches the (A) monomer is 2-methyl dicyclopentadiene, 2,3-dimethyl dicyclopentadiene, or 2,3-dihydoxy dicyclopentadiene (paragraph 0009), the (B) monomer is 8-methyl tetracyclo-4.4.0.12,5.17,10]-3-dodecene, 8-ethyl tetracyclo-4.4.0.12,5.17,10]-3-dodecene, or 8-ethylidene-9-tetracyclo-4.4.0.12,5.17,10]-3-dodecene (paragraph 0010), and the (C) monomer is 5-methyl bicyclo-[2.2.1]-2-heptene, 5,5-dimethyl bicyclo-[2.2.1]-2-heptene, or 5-ethyl bicyclo-[2.2.1]-2-heptene (paragraph 0011).
Regarding claims 31-34, Shimizu in view of Jester and further in view of Mount teaches the elements of claim 22 having a structure sealant film/coextruded polyethylene core/tie layer (corresponding to claimed anchor layer)/EVOH+polyamide layer/vapor deposited aluminum (corresponding to claimed gas barrier layer)/coextruded polyethylene layer/base sheet, including preparing the laminate by adhesion (Jester, paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art to include adhesive layers between the base sheet and the gas barrier film and between the gas barrier film and the sealant film in the multilayer laminate of Shimizu in view of Jester and further in view of Mount in order to produce a laminate with desired adhesion.
As presented above, Mount teaches a tie layer (anchor coat layer) and a polyethylene core layer (an extruded polyethylene layer) between the gas barrier layer and the sealant film and a polyethylene layer (extruded polyethylene layer) between the base sheet and the gas barrier film.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010/006985 A, published 14 Jan. 2010, hereinafter Shimizu) in view of Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) and further in view of Mount et al. (US Patent Application 2003/0099851 A1, published 29 May 2003, hereinafter Mount) and further in view of Manabe et al. (JP 2004/106514 A, published 08 Apr. 2004, hereinafter Manabe).
Regarding claim 1, Shimizu in view of Jester and further in view of Mount teaches the elements of claim 22.
Shimizu in view of Jester and further in view of Mount does not disclose the inclusion of a blend layer.
Manabe teaches a multilayer film that includes a layer of a mixed resin of polycyclic olefin and polyethylene adjacent to the innermost layer (seal layer) (page 8, lines 295-299).
Given that Shimizu, Jester, Mount, and Manabe are drawn to multilayer films with seal layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the blend layer of Manabe in the multilayer laminate of Shimizu in view of Jester and further in view of Mount.  Since Shimizu, Jester, Mount, and Manabe are drawn to multilayer films with seal layers, one of ordinary skill in the art would have a reasonable expectation of success in using the blend layer of Manabe in the multilayer film laminate of Shimizu in view of Jester and further in view of Mount.  Further, Manabe teaches that this additional interior layer improves the barrier properties of the multilayer film (page 8, lines 298-299).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010/006985 A, published 14 Jan. 2010, hereinafter Shimizu) in view of Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) and further in view of Mount et al. (US Patent Application 2003/0099851 A1, published 29 May 2003, hereinafter Mount) and further in view of Manabe et al. (JP 2004/106514 A, published 08 Apr. 2004, hereinafter Manabe) and further in view of Ambroise et al. (US Patent Application 2011/0268979 A1, published 03 Nov. 2011, hereinafter Ambroise) and further in view of Hopewell et al. (“Plastics recycling: challenges and opportunities,” Phil.Trans.Roy.Soc.B, Vol. 364, pp. 2115-2126, published 2009, hereinafter Hopewell).
Regarding claim 15, Shimizu in view of Jester and further in view of Mount and further in view of Manabe teaches the elements of claims 1.
Shimizu in view of Jester and further in view of Mount and further in view of Manabe does not disclose the use of recycled polycycloolefin in the COC-polyolefin layer nor the source of the recycled polycycloolefin.
Ambroise teaches a multilayer film including a core or intermediate layer comprising alpha-olefins (paragraph 0021) and recycled cyclic olefin copolymer (paragraph 0035).
Given that Shimizu, Jester, Manabe, and Ambroise are drawn to multilayer films with polyolefins and cycloolefins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled polyolefin and polycycloolefin resins as taught by Ambroise in the blend layer of the multilayer laminate of Shimizu in view of Jester and further in view of Mount and further in view of Manabe.  Since Shimizu, Jester, Mount, Manabe, and Ambroise are drawn to multilayer films, one of ordinary skill in the art would have a reasonable expectation of success in using recycled polyolefin and polycycloolefin resins in the blend layer of the multilayer film laminate of Shimizu in view of Jester and further in view of Mount and further in view of Manabe.  Hopewell teaches that recycling is clearly a waste-management strategy and implementing the concept of industrial ecology (page 2116, 1st column, last paragraph).  Further, Hopewell teaches that recycling is one method for reducing environmental impact and resource depletion, and high levels of recycling and reuse results in lower material inputs (page 2116, 1st column, last paragraph).
Further, while there is no disclosure in Shimizu in view of Jester and further in view of Mount and further in view of Manabe and further in view of Ambroise and further in view of Hopewell to use COC that is recycled from the polycycloolefin layer as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Shimizu in view of Jester and further in view of Mount and further in view of Manabe and further in view of Ambroise and further in view of Hopewell meets the requirements of the claimed sealant film, Shimizu in view of Jester and further in view of Mount and further in view of Manabe and further in view of Ambroise and further in view of Hopewell clearly meet the requirements of the present claim(s).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010/006985 A, published 14 Jan. 2010, hereinafter Shimizu) in view of Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) and further in view of Mount et al. (US Patent Application 2003/0099851 A1, published 29 May 2003, hereinafter Mount) and further in view of Otsuka et al. (US Patent 5,786,050, published 28 Jul. 1998, hereinafter Otsuka).
Regarding claim 30, Shimizu in view of Jester and further in view of Mount teaches the elements of claim 22, including that other thermoplastic layers may be laminated to the heat sealable film, including polyester (Jester, paragraph 0037), and specifically, polyethylene terephthalate (PET) (Jester, paragraph 0039).
Shimizu in view of Jester and further in view of Mount does not specifically disclose the use of PET as the outermost layer (base sheet).
Otsuka teaches a multilayer packaging film with PET as the outermost film (base sheet) (Abstract).
Given that Shimizu, Jester, Mount, and Otsuka are drawn to multilayer films with seal layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporating a PET film as the outermost film (base sheet) in the multilayer laminate of Shimizu in view of Jester and further in view of Mount.  Since Shimizu, Jester, Mount, and Otsuka are drawn to multilayer films with seal layers, one of ordinary skill in the art would have a reasonable expectation of success in incorporating a PET film as the outermost film (base sheet) in the multilayer film laminate of Shimizu in view of Jester and further in view of Mount.  Further, Otsuka teaches that PET has a biaxial orientation, such that slippage becomes very small in the tearing direction (col. 7, line 62 - col. 8, line 1). 

Response to Arguments
Applicant's arguments filed 18 Apr. 2022 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1, 8, 9, 13-15, 22, and 25-29, cancelled claims 2 and 6-7, and added claims 30-36.
Applicant argues that that the amendments overcome the applied prior art of Hausmann as the primary reference.
The rejections based on Hausmann as a primary reference have been withdrawn. 
Applicant argues that that the applied prior art does not teach or suggest a multilayer film with a gas barrier layer with an aluminum vapor deposition film.
However, as presented above, Mount teaches a barrier film with an aluminum vapor deposition film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Paolilli et al. (US Patent Application 2012/0028058 A1, published 02 Feb. 2012) teaches a high barrier heat sealable film with vapor-deposited aluminum.  Lu (US Patent Application 2008/0107899 A1, published 08 May 2008) teaches a multilayer film with a metallized COC-PE blend.  Chen et al. (US Patent 7,414,091 B2, published 19 Aug. 2008) teaches a two-part acrylic-urethane adhesive for joining polymers and metallized polymers.  Shubert et al. (US Patent Application 2005/0048307 A1, published 03 Mar. 2005) teaches a film for food packaging with a vapor-deposited aluminum layer.  Wuest et al. (US Patent Application 2009/0110888 A1, published 30 Apr. 2009) teaches a barrier packaging with a vapor-deposited aluminum layer and a PET base film.  Koehn et al. (US Patent Application 2014/0065382 A1, published 06 Mar. 2014) teaches a heat sealable film with a vapor-deposited aluminum layer and a PET base film.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787